DETAILED ACTION
1.	The Amendment filed 07/16/2020 has been entered. Claims 1-20 in the application remain pending and are currently being examined. Claims 12 & 14-18 remain withdrawn from consideration. Claims 19-20 are new.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 04/17/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
4.	Claims 1-11, 13 & 19-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (US 2018/0066352 A1) hereinafter Tamura.
	As regards to claim 1, Tamura discloses a metal mask substrate used for manufacturing a deposition mask ([0006]-[0027]; fig 1-22; clm 1), comprising: 
a surface including a longitudinal direction (see fig 1) of the metal mask substrate and a width direction (see fig 1) orthogonal to the longitudinal direction (see fig 1) ([0050]-[0054]; fig 1-5), 
wherein a surface reflectance by regular reflection of a light can be 8% or more and 25% or less based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz (see fig 21-22), the surface 
As regards to claim 2, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein the surface reflectance can be 8% or more and 20% or less based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz (see fig 21-22) ([0050]-[0054]; [0194]-[0199]; fig 1-5 & 21-22). 
As regards to claim 3, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein an average of a first reflectance and a second reflectance can be 8% or more and 25% or less based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz (see fig 21-22), wherein the first reflectance is a surface reflectance by regular reflection of a light, the first reflectance being measured when the light is incident on the surface at an incident angle of 45° ± 0.2°, the light being in a first plane orthogonal to the surface and to the longitudinal direction, and wherein the second reflectance is a surface reflectance by regular reflection of a light, the second reflectance being measured when the light is incident on the surface at an incident angle of 45° ± 0.2°, the light being in a second plane orthogonal to the surface and to the width direction ([0050]-[0058]; [0087]-[0088]; [0144]; [0194]-[0199]; fig 1-5 & 21-22). 
As regards to claim 4, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein an average of the first reflectance and the second reflectance can be 8% or more and 20% or less based on a maximum of three-dimensional surface 
As regards to claim 5, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein the metal mask substrate comprises a first area, a second area, and a third area arranged from one end to the other end of the metal mask substrate with respect to the width direction, the first area, the second area, and the third area each having the same length along the width direction, and wherein each of the first reflectance and the second reflectance is an average of the reflectances measured within the first area, the second area, and the third area ([0050]-[0058]; [0179]-[0183]; [0194]-[0199]; fig 1-5, 14-16 & 21-22). 
As regards to claim 6, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein a value obtained by dividing the first reflectance by the second reflectance can be 0.70 or more and 1.30 or less based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz (see fig 21-22) ([0050]-[0058]; [0194]-[0199]; fig 1-5 & 21-22; tables 1-4). 
As regards to claim 7, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein a thickness of the metal mask substrate is equal to or less than 100 μm ([0064]). 
As regards to claim 8, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein the metal plate is made of an iron alloy containing nickel ([0064]). 
As regards to claim 9, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein the surface of the metal mask substrate includes a plurality of 
Regarding claim 10, the recitation “for manufacturing the deposition mask which is obtained by exposing and developing a resist film attached to the surface of the metal plate to form a first resist pattern, and etching a region of the surface of the metal plate, the region being not covered with the first resist pattern”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Tamura since Tamura meets all the structural elements of the claim and is capable of being used for manufacturing the deposition mask which is obtained by exposing and developing a resist film attached to the surface of the metal plate to form a first resist pattern, and etching a region of the surface of the metal plate, the region being not covered with the first resist pattern, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to 
As regards to claim 10, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein the metal mask substrate is for manufacturing the deposition mask which is obtained by exposing and developing a resist film attached to the surface of the metal mask substrate to form a first resist pattern, and etching a region of the surface of the metal mask substrate, the region being not covered with the first resist pattern ([0050]-[0081]; fig 1-4). 
Regarding claim 10, the recitation “for manufacturing the deposition mask which is obtained by exposing and developing a resist film attached to the surface of the metal plate under an environment at equal to or less than 1,000 Pa to form a first resist pattern, and etching a region of the surface of the metal plate, the region being not covered with the first resist pattern”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Tamura since Tamura meets all the structural elements of the claim and is capable of being used for manufacturing the deposition mask which is obtained by exposing and developing a resist film attached to the surface of the metal plate under an environment at equal to or less than 1,000 Pa to form a first resist pattern, and etching a region of the surface of the metal plate, the region being not covered with the first resist pattern, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 11, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein the metal mask substrate is for manufacturing the deposition mask which is obtained by exposing and developing a resist film attached to the surface of the metal plate under an environment at equal to or less than 1,000 Pa to form a first resist pattern, and etching a region of the surface of the metal plate, the region being not covered with the first resist pattern ([0050]-[0081]; fig 1-4). 
As regards to claim 13, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein the surface reflectance is a first surface reflectance that is based on a reflected light observed when the light is incident on a first surface of the metal plate, the first surface constituting a surface of the deposition mask on an organic EL substrate's side ([0050]-[0054]; [0087]-[0088]; [0144]; [0194]-[0199]; fig 1-5 & 21-22).
As regards to claim 19, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein the surface reflectance can be 8% or more and 24.8% or less based on a maximum of three-dimensional surface roughness Sa and a maximum of 
As regards to claim 20, Tamura discloses a metal mask substrate ([0006]-[0027]; fig 1-22; clm 1), wherein the average surface reflectance can be 24.5% or less based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz (see fig 21-22) ([0050]-[0058]; [0087]-[0088]; [0144]; [0194]-[0199]; fig 1-5 & 21-22). 

Response to Arguments
5.	Applicant's arguments filed 07/16/2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Tamura does not disclose each and every element recited in claim 1. Claim 1 limits the surface reflectance to 8-25%, whereas Tamura expressly discloses that the surface reflectance should 45.2% or more. Table 1 of Tamura shows that the surface reflectance of Examples 1-4 and Comparative Example 1 all exceed 25%, which is the upper limit recited in pending claim 1. In fact, the closest example is Comparative Example 1, which had a surface reflectance of 25.4%.
(b) For at least the foregoing reason, Applicant respectfully submits that this patent application is in condition for allowance.




(a) Tamura explicitly discloses how the incident angle of 45° ± 0.2° is determined for measuring the surface reflectance (see [0087]-[0088]), then how the reflectance was calculated for the incident light at an angle of 45° ± 0.2° relative to the normal direction of the measurement surface, wherein the reflectance was calculated at each of three measurement spots for one test piece, based on the expression (1) (see [0144]), wherein expression (1) is disclosed (see [0054]) as follows: 
Reflectance (%) = [(Intensity of light in specular reflection)/(Intensity of incident light)] x 100.
Then, Tamura explicitly discloses the correlation between reflectance and surface roughness based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz and provides regression equations (y=-433.52x+95.669 and y=-9.7715x+81.597), and coefficients of determination (R2 = 0.7492 and R2 = 0.7505) for Sa and Sz, respectively (see [0194]-[0199] & fig 21-22). 
In view of the foregoing explicit teachings of Tamura, Examiner contends Reflectance (%) by regular reflection of a light can be calculated to be 8% or more and 25% or less based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz (see fig 21-22), the surface reflectance being measured when the light is incident on the surface at an incident angle of 45° ± 0.2°, the light being in at least one plane orthogonal to the surface. 
That is, based upon the expressions/equations, calculations and data already provided by Tamura (see [0054], [0194]-[0199] & fig 21-22), as represented in figures 
Further, Applicant has not specified any details about the microstructure or material of the metal plate that would only allow the metal plate of the instant application to have the recited surface reflectance by regular reflection but not the metal plate of Tamura as Tamura discloses all the structural components. Thus, an ordinary artisan could only conclude, based on Tamura disclosing all the structural components, same materials and reflectance (%) by regular reflection of a light can be calculated to be 8% or more and 25% or less based on a maximum of three-dimensional surface roughness Sa and a maximum of three-dimensional surface roughness Sz, the surface reflectance being measured when the light is incident on the surface at an incident angle of 45° ± 0.2°, the light being in at least one plane orthogonal to the surface, that the metal plate of Tamura is also capable of having the recited curl value surface reflectance and that the microstructure would be very similar, if not identical.
(b) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 2-11, 13 & 19-20 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively. 

	
Conclusion
7.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717